DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions
Applicant’s election without traverse of Group I Claims, Claims 1-13 and 15-17, in the reply filed on 11/30/2021 is acknowledged.  Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II for Claim 14, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 * 
Claims 1-13 and 15-17 are ejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 1-13 and 15-17, Claim 1 recites “and, optionally ii) a curing agent and/or a catalyst, wherein the non-aqueous liquid foul release coating composition is essentially free of a curable polysiloxane.”  This recitation is confusing, vague and indefinite whether all the terms after “optionally” are optional such as the curing agent and catalyst and wherein the non-aqueous liquid foul release coating 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim(s) 1-9 and 15 are rejected under 35 U.S.C. 103 as obvious over U.S. 2014/0088219, Chen et al. (hereinafter “Chen”) in view of U.S. 6,723,376, Hamilton et al (hereinafter “Hamilton”).  
 Regarding Claims 1-9 and 15, Chen discloses in the entire document particularly in the abstract and in Table 2 Comp Sample 1 and ¶s 0010, 0046-0047 and 0058 a moisture curable PU Si coating of NOP1 st 100% with no polydimethylsiloxane (“PDMS”) as a pure silylated PU coating having foul releasing properties {reading on claims 1 and 8 the latter without marine biocide}.  Such foul release properties were poor but Comp sample 1 was better than Comp Sample 2 of pure PDMS which had good foul releasing properties but the mechanical strength was poor so that the surface was easily damaged by finger scratch.  Comp sample 1 was free of curable polysiloxane and non-curable polysiloxane other than non-curable hydrophilic-modified polysiloxane oils.  From ¶ 0058 the coating composition can be 50 to 80 % by volume in 2)m--SiR1n (OR2)3-n, where A is a urethane or urea linkage group, R1 is selected from C1-12 alkyl, alkenyl, alkoxy, aminoalkyl, aryl and (meth)acryloxyalkyl groups, R2 is each substituted or unsubstituted C1-18 alkyl or C6-C20 aryl groups, m is an integer from 1 to 60, and n is an integer from 0 to 1 {reading on formula (I) of the pending claims}.  From ¶s 0017-0019, 0030 and 0046-0047 the NOP natural oil polyol is fully silylated by isocynatopropyl triethoxysilane (IPTES) to obtain silane terminate NOP with the structure:  
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.  Such structure shows the terminal and pendant alkoxysilyl group attached to the backbone by a urethane linkage {reading on pending claims 3-4}.  Also the structure has ethyl radicals for R2 and n can equal 1 and (CH)m is m=2 {reading on pending Claim 6}.  Given that m can range for alkyl groups from 1 to 60 the structure with such an m overlaps the “m” of pending Claim 5.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima 
From the abstract and ¶s 0010-0011 and 0035-0041 of Chen the composition comprises, by weight percentage based on the dry weight of the composition, from 10 to 99% at least one silane terminated polyurethane and from 1 to 90% at least one silane terminated polysiloxane, where the composition is suitable for applications in coatings which afford low surface energy surface and improved mechanical performance, such as marine antifouling coating, anti-icing coating, anti-stain coating, self-cleaning coating, and non-sticky coating.  Given the pending claim 1 recites the topcoat is optionally essentially free of a curable polysiloxane or essentially free of a curable polysiloxane as described in the specification at ¶ 0050 as a composition comprising less than 0.5 wt. %, the amount of silane terminated polyurethane from 1 weight % is only slightly different from 0.5 wt. %.  Also given that the Comp Sample 1 has zero silane terminated polyurethane and provides benefits over pure polydimethylsiloxane (“PDMS”) amounts less that 1 wt. % should provide similar benefits and to a lesser degree benefits achievable with 1 wt.%.  As set forth in MPEP 2144.05, in the case where the claimed range and prior art ranges discloses the use of 0 and from 1 wt. % of silane terminated polysiloxane, while the present claims require less than 0.5 wt. % as essentially free of curable polysiloxane, it is apparent, however, that the instantly claimed amount of less 
From ¶ 0046 of Chen the moisture curable composition may further comprise, by weight based on the dry weight of the composition, up to 50%, alternatively up to 30%, or alternatively up to 20%, an alkoxysilane additive other than aforementioned polysiloxanes.  The alkoxysilane introduced to the composition may participate in moisture curing reaction at room temperature, due to the hydrolytic groups of the alkoxysilane. The alkoxysilane used herein includes the below general formulae R1mSi(OR2)4-m  wherein R1 is independently a C1-C18 alkyl and/or C6-C20 aryl chain, R2 is C1-12 alkyl chain or aryl groups and (OR2) group is a hydrolytic group, m is an integer from 0 to 1. Alkoxysilane used herein can be, for example, hexadecyltrimethoxysilane, pending claims 7-8 and 15 for TEOS.  
From ¶ 0062 the coatings are multi-layer coatings comprising the coating compositions as a topcoat, a base coat, and, optionally, a tie coat. 
Chen does not expressly disclose a tie-coat layer of deposited from a tie-coat composition comprising a binder polymer obtainable by copolymerizing a mixture of ethylenically unsaturated monomers, the binder polymer comprising curable alkoxysilyl functional groups.  
Hamilton is directed as is Chen to a coating for inhibiting the fouling of a substrate in a fouling environment like a marine or other aquatic environment as disclosed in the abstract and Col. 1, lines 9-12.  The coating comprises a film-forming polymer (A) carrying unreacted curable silicon-containing functional groups providing latent reactivity, and thereafter applying a layer comprising a curable polymeric fouling-inhibiting material (B).  From Col. 3, lines 3-67 the provision of an initial coating {i.e. reading on tie coat} which, after application, carries unreacted silicon-containing functional groups which provide latent reactivity for subsequent curing with the curable polymeric fouling-inhibiting material (B).  The film-forming polymer (A) may comprise pendant and/or terminal curable functional groups.  Pendant curable functionality is preferred, for example, in the case where the polymer is derived from one or more ethylenically unsaturated monomers, and terminal curable functionality is preferred, for example, if the polymer (A) is polyurethane, epoxy or polyester based.  The 1)(R2)(R3) in which the groups represented by R1, R2 and R3 may be the same or different and each may comprise an ether or ester group, preferably a group including a straight-chain or branched alkyl moiety having from 1 to 4 carbon atoms, and in which one or two of R1 to R3 may represent hydrogen or a hydrocarbon group, preferably a straight-chain or branched alkyl group having from 1 to 4 carbon atoms.  Examples of preferred silicon-containing functional groups are trimethoxy silyl and methyl dimethoxysilyl {i.e. reading on alkoxysilyl functionality}.   
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative in accordance 
Applicants are reminded regarding terminology of Claim 1 of “a tie-coat layer applied to the substrate or to the optional primer layer, deposited from a tie-coat composition comprising a binder polymer obtainable by copolymerizing a mixture of ethylenically unsaturated monomers, the binder polymer comprising curable alkoxysilyl functional groups” and “a topcoat layer applied to the tie-coat layer, the topcoat layer deposited from a nonaqueous liquid foul release coating composition comprising a curable resin system comprising” that  "product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." See MPEP 2113.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In accordance with MPEP § 2113 I the structure implied by the process steps 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Chen the substrate with a multilayered coating with non-aqueous liquid foul release coating silylated polyurethane curable composition with Comp sample 1 or with from 1 wt.% of a silane terminated polysiloxane as tie coat and topcoat with or without biocide and organosilane curing agent, as afore-described, where from Hamilton 
Claim(s) 10-11 are rejected under 35 U.S.C. 103 as obvious over Chen in view of Hamilton further in view of U.S. 2016/0024314, Olsen et al. (hereinafter “Olsen”).  
Regarding Claims 10-11 Chen in view of Hamilton is applied as to Claim 1 however Chen as modified does not expressly disclose a hydrophilic modified polysiloxane oil that is non-curable and non-volatile.    
Olsen is directed as is Chen as disclosed in the abstract and at ¶ 0198-0211 to fouling control coating systems such as multilayer polysiloxane-based fouling control coating systems having included therein active constituents like biocides and/or enzymes, and further, the polysiloxane-based layers may individually have included as a part thereof hydrophilic oligomer/polymer moieties, and/or said may further comprising one or more hydrophilic-modified polysiloxane oils.  The hydrophilic-modified polysiloxane oils are constituents which do not form covalent bonds to the polysiloxane-based binder matrix. Hydrophilic-modified polysiloxane oils are widely used as surfactants and  pending Claims 10-11}.  The hydrophilic-modified polysiloxane oils may be utilized to control the leaching of any biocides.    
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Chen as modified a substrate with multilayered coating of a tie layer of derived from one or more ethylenically unsaturated monomers, and terminal curable functionality such as with polymer (A) of polyurethane, epoxy or polyester based and topcoat of the non-aqueous liquid foul release coating silylated polyurethane curable 
Claim(s) 16-17 are rejected under 35 U.S.C. 103 as obvious over Chen in view of Hamilton further in view of CAPLUS accession No. 2014:325974 for CN 103602304 (2014) SciFinder, American Chemical Society (ACS) hereinafter “2014-325974”.  
For Claims 16-17 Chen in view of Hamilton is applied as to Claims 1 and 7-8, however Chen as modified does not expressly disclose that the curing agent silane is N, N-diethylaminomethyl)triethoxysilane and the composition is free of curing catalyst.  
2014-325974 discloses a moisture rapidly curable composition, which is composed of silane-terminated polymer (methoxy silicate or ethoxy silicate-terminated polymer), alpha-silane coupling agent(alpha-substituted alkoxy silane such as chloromethyl triethoxy silane, dichloromethyl triethoxy silane, diethylamino Me triethoxy silane {reading on pending Claims 18-19}, diethylamino Me methyldiethoxy silane, etc.), and moisture curing catalyst (organo tin compound, lewis acid, or lewis base).  The moisture rapidly curable composition also contains gamma-silane coupling agent, dehydrating agent, and 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Chen as modified a substrate with multilayered coating of a tie layer of derived from one or more ethylenically unsaturated monomers, and terminal curable functionality such as with polymer (A) of polyurethane, epoxy or polyester based and topcoat of the non-aqueous liquid foul release coating silylated polyurethane curable composition with Comp sample 1 or from 1 wt. % silane polysiloxane with or without biocide, as afore-described from Claims 1 and 7-8, where from 2014-325974 the diethylamino Me triethoxy silane as useful for curing silane terminated polymers as an alpha silane is substituted or combined with the organosilane of Chen motivated to assist in curing to have the composition of Claims 16-17.  Furthermore the combination of 2014-325974 with Chen has a reasonable expectation of success to one skilled in the art because both have silane curing agent for silylated polymers.  
CONCLUSION

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787